Action for damages for personal injuries alleged to have been suffered by plaintiff as a consequence of her tripping and falling at a broken curbstone at a street intersection in Brooklyn, New York. Plaintiff had a judgment in the Municipal Court. The Appellate Term reversed the judgment and dismissed the complaint. Order of the Appellate Term unanimously affirmed, with costs. The dismissal was on the ground that the notice of claim required to be served by Laws of 1886, chapter 572, was fatally defective. The notice specified the place as being at a corner of two named streets, without specifying which side of any one of the four corners it was intended to indicate. The evidence disclosed that there was an additional street at the intersection so that any one of six corners might have been intended to be designated by the notice. Present — Lazansky, P. 3., Hagarty, Carswell, Davis and Johnston, JJ.